             Case 6:21-cv-00197-ADA Document 1 Filed 03/02/21 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

MCOM IP, LLC,                                  )
    Plaintiff,                                 )
                                               )       Civil Action No. 6:21-cv-00197
v.                                             )
                                               )
DH CORPORATION                                 )       JURY TRIAL DEMANDED
     Defendant.                                )

           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

           mCom IP, LLC (“mCom”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of U.S. Patent No. 8,862,508 (“the ‘508 patent”)

(referred to as the “Patent-in-Suit”) by DH Corporation (“Finastra”).

     I.       THE PARTIES

     1.    Plaintiff mCom is a Texas Limited Liability Company with its principal place of business

located in Harris County, Texas.

     2. On information and belief, FINASTRA is a corporation existing under the laws of the State

of Delaware, with a principal place of business located at 12301 Research Blvd., Building V, Suite

100, Austin, TX78759. On information and belief, FINASTRA sells and offers to sell products

and services throughout Texas, including in this judicial district, and introduces products and

services that perform infringing methods or processes into the stream of commerce knowing that

they would be sold in Texas and this judicial district. Defendant may be served at its place of

business.

     II.      JURISDICTION AND VENUE




                                                   1
            Case 6:21-cv-00197-ADA Document 1 Filed 03/02/21 Page 2 of 12




    3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.

    4. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.     INFRINGEMENT

    A. Infringement of the ’508 Patent

    6. On October 14, 2014, U.S. Patent No. 8,862,508 (“the ’508 patent”, attached as Exhibit A)

entitled “System and method for unifying e-banking touch points and providing personalized

financial services” was duly and legally issued by the U.S. Patent and Trademark Office. MCom

owns the ’508 patent by assignment.

    7. The ’508 patent relates to novel and improved systems and methods for constructing a

unified banking system.



                                                    2
                Case 6:21-cv-00197-ADA Document 1 Filed 03/02/21 Page 3 of 12




           8. FINASTRA maintains, operates, and administers methods and systems of unified banking

       systems that infringe one or more claims of the ‘508 patent, including one or more of claims 1-20,

       literally or under the doctrine of equivalents. Defendant put the inventions claimed by the ‘508

       Patent into service (i.e., used them); but for Defendant’s actions, the claimed-inventions

       embodiments involving Defendant’s products and services would never have been put into service.

       Defendant’s acts complained of herein caused those claimed-invention embodiments as a whole

       to perform, and Defendant’s procurement of monetary and commercial benefit from it.

           9. Support for the allegations of infringement may be found in the following preliminary

       table:

       Claim                                                 FINASTRA

1. A method for
constructing a
unified electronic
banking
environment, said
method comprising
the steps of:




                       Attachment 1 (INTEGRATED PAYMENTS AND COMPLIANCE SOLUTION FOR
                       U.S FINANCIAL INSTITUTIONS) At 5.
                       Source:
                       https://www.finastra.com/sites/default/files/documents/2019/01/brochure_integrat
                       ed-fusion-payplus.pdf

providing at least
  one common
  multi-channel
  server coupled to
  more than one e-

                                                       3
              Case 6:21-cv-00197-ADA Document 1 Filed 03/02/21 Page 4 of 12




     Claim                                              FINASTRA

banking touch
points and also
coupled to at least
one computer
system configured
with at least one
control console,
said more than one
e-banking touch
points and said at
least one computer
system being
provided in
locations remote
from the other, and
further wherein
said more than one    Attachment 1 (INTEGRATED PAYMENTS AND COMPLIANCE SOLUTION FOR
plurality of e-       U.S FINANCIAL INSTITUTIONS) At 5.
                      Source:
banking touch
                      https://www.finastra.com/sites/default/files/documents/2019/01/brochure_integrat
points are            ed-fusion-payplus.pdf
comprised of at
least two different
types of e-banking
touch point
devices, each of
which comprise
one or more of an
automatic
teller/transaction
machine (ATM), a
self service coin
counter (SSCC), a
kiosk, a digital
signage display, an
online accessible
banking website, a
personal digital
assistant (PDA), a
personal computer

                                                   4
                 Case 6:21-cv-00197-ADA Document 1 Filed 03/02/21 Page 5 of 12




       Claim                                                 FINASTRA

 (PC), a laptop, a       Attachment 2 (FUSION DIGITAL PLATFORM PERSONAL FINANCIAL
 wireless device, or     MANAGEMENT) At 1.
 a combination of
 two or more             Source: https://www.finastra.com/sites/default/files/2019-01/brochure_fusion-
 thereof, and            digital-platform-personal-finance-management-factsheet.pdf
 wherein at least
 one of said e-
 banking touch
 points is in
 communication
 with one or more
 financial
 institutions
 through said multi-
 channel server;

receiving an
  actionable input
  from at least one e-
  banking touch
  point;




                         Attachment 3 ( One platform, One experience, Unlimited choices) At 4.

                         Source: https://www.finastra.com/sites/default/files/2020-09/brochure_fusion-digital-
                         banking-one-platform-one-experience-unlimited-choices.pdf




                                                        5
                Case 6:21-cv-00197-ADA Document 1 Filed 03/02/21 Page 6 of 12




       Claim                                              FINASTRA

retrieving previously
  stored data
  associated with
  said actionable
  input, wherein said
  previously stored
  data is accessible
  to any one of said
  e-banking touch
  points, and said
  previously stored
  data comprises
  data from one or
  more financial        Attachment 4 (Harness In-Memory Analytics to Turn Your Data into Valuable
  institutions and      Insights) At 3.
                        Source:
  one or more user-
                        https://www.finastra.com/sites/default/files/documents/2018/03/brochure_fusion-
  defined
                        insight-factsheet.pdf
  preferences;




                        Attachment 4 (Harness In-Memory Analytics to Turn Your Data into Valuable
                        Insights) At 3.
                        Source:
                        https://www.finastra.com/sites/default/files/documents/2018/03/brochure_fusion-
                        insight-factsheet.pdf




                                                     6
                 Case 6:21-cv-00197-ADA Document 1 Filed 03/02/21 Page 7 of 12




       Claim                                                 FINASTRA

delivering said
 retrieved data to
 said at least one e-
 banking touch
 point transmitting
 said actionable
 input;




                         Attachment 3 ( One platform, One experience, Unlimited choices) At 6.

                         Source: https://www.finastra.com/sites/default/files/2020-09/brochure_fusion-digital-
                         banking-one-platform-one-experience-unlimited-choices.pdf



storing transactional
  usage data
  associated with
  said at least one e-
  banking touch
  point transmitting
  said actionable
  input, wherein said
  stored
  transactional usage
  data is accessible     Attachment 4 (Harness In-Memory Analytics to Turn Your Data into Valuable
  by any one of said     Insights) At 3.
                         Source:
  more than one e-
                         https://www.finastra.com/sites/default/files/documents/2018/03/brochure_fusion-
  banking touch
                         insight-factsheet.pdf
  points and said at




                                                        7
                Case 6:21-cv-00197-ADA Document 1 Filed 03/02/21 Page 8 of 12




       Claim                                              FINASTRA

 least one computer
 system;




                        Attachment 2 (FUSION DIGITAL PLATFORM PERSONAL FINANCIAL
                        MANAGEMENT) At 3.

                        Source: https://www.finastra.com/sites/default/files/2019-01/brochure_fusion-
                        digital-platform-personal-finance-management-factsheet.pdf




monitoring via said
 server an active
 session in real-time
 for selection of
 targeted marketing
 content correlated
 to said user-
 defined
 preferences;




                        Attachment 1 (INTEGRATED PAYMENTS AND COMPLIANCE SOLUTION FOR
                        U.S FINANCIAL INSTITUTIONS) At 14.
                        Source:
                        https://www.finastra.com/sites/default/files/documents/2019/01/brochure_integrat
                        ed-fusion-payplus.pdf




                                                     8
                Case 6:21-cv-00197-ADA Document 1 Filed 03/02/21 Page 9 of 12




       Claim                                              FINASTRA

subsequent to said
  monitoring,
  selecting in real-
  time said targeted
  marketing content
  correlated to said
  user-defined
  preferences; and




                        Attachment 4 (Harness In-Memory Analytics to Turn Your Data into Valuable
                        Insights) At 3.
                        Source:
                        https://www.finastra.com/sites/default/files/documents/2018/03/brochure_fusion-
                        insight-factsheet.pdf



transmitting in real-
  time said targeted
  marketing content
  during said active
  session to at least
  one of said e-
  banking touch
  points for
  acceptance,
  rejection, or no
  response by a user,
  wherein said
  response by said
  user is used during

                                                     9
              Case 6:21-cv-00197-ADA Document 1 Filed 03/02/21 Page 10 of 12




     Claim                                                  FINASTRA

said active session
to determine
whether
transmission of
additional
information related
to said marketing
content occurs
during said active
session.




                      Attachment 3 ( One platform, One experience, Unlimited choices) At 6.

                      Source: https://www.finastra.com/sites/default/files/2020-09/brochure_fusion-digital-
                      banking-one-platform-one-experience-unlimited-choices.pdf




     These allegations of infringement are preliminary and are therefore subject to change.

         10. FINASTRA has and continues to induce infringement. FINASTRA has actively

     encouraged or instructed others (e.g., its customers and/or the customers of its related companies),

     and continues to do so, on how to construct a unified banking system such as to cause infringement

     of one or more of claims 1–20 of the ’508 patent, literally or under the doctrine of equivalents.

     Moreover, FINASTRA has known of the ’508 patent and the technology underlying it from at least

     the date of issuance of the patent.

         11. FINASTRA has and continues to contributorily infringe. FINASTRA has actively

     encouraged or instructed others (e.g., its customers and/or the customers of its related companies),

     and continues to do so, on how to use its products and services (e.g., construction of unified

                                                     10
           Case 6:21-cv-00197-ADA Document 1 Filed 03/02/21 Page 11 of 12




banking system) and related services that provide unified banking systems such as to cause

infringement of one or more of claims 1–20 of the ’508 patent, literally or under the doctrine of

equivalents. Moreover, FINASTRA has known of the ’508 patent and the technology underlying

it from at least the date of issuance of the patent.

    12. FINASTRA has caused and will continue to cause MCom damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ’508 patent.



    IV.      JURY DEMAND

          MCom hereby requests a trial by jury on issues so triable by right.

    V.       PRAYER FOR RELIEF

WHEREFORE, MCom prays for relief as follows:

  a.      enter judgment that Defendant has infringed the claims of the ‘508 patent;

  b.      award MCom damages in an amount sufficient to compensate it for Defendant’s

          infringement of the ‘508 patent in an amount no less than a reasonable royalty or lost

          profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

          § 284;

  c.      award MCom an accounting for acts of infringement not presented at trial and an award by

          the Court of additional damage for any such acts of infringement;

  d.      declare this case to be “exceptional” under 35 U.S.C. § 285 and award MCom its attorneys’

          fees, expenses, and costs incurred in this action;

  e.      declare Defendant’s infringement to be willful and treble the damages, including attorneys’

          fees, expenses, and costs incurred in this action and an increase in the damage award

          pursuant to 35 U.S.C. § 284;



                                                   11
      Case 6:21-cv-00197-ADA Document 1 Filed 03/02/21 Page 12 of 12




f.   a decree addressing future infringement that either (i) awards a permanent injunction

     enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

     subsidiaries, and those in association with Defendant from infringing the claims of the

     Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award MCom such other and further relief as this Court deems just and proper.



                                           Respectfully submitted,

                                           Ramey & Schwaller, LLP




                                           William P. Ramey, III
                                           Texas State Bar No. 24027643
                                           5020 Montrose Blvd., Suite 800
                                           Houston, Texas 77006
                                           (713) 426-3923 (telephone)
                                           (832) 900-4941 (fax)
                                           wramey@rameyfirm.com

                                           Attorneys for MCom, LLC




                                              12
